                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF KENTUCKY
                           CENTRAL DIVISION
                              (at Lexington)

 FLOYD METCALF, JR.,                      )
                                          )
       Plaintiff,                         )     Civil Action No. 5:18-625-DCR
                                          )
 v.                                       )
                                          )
 DANIEL AKERS, et al.,                    )              JUDGMENT
                                          )
       Defendants.                        )

                               *** *** *** ***

      Consistent with the Memorandum Opinion and Order entered this date, and

pursuant to Rule 58 of the Federal Rules of Civil Procedure, it is hereby

      ORDERED and ADJUDGED as follows:

      1.     Plaintiff’s Complaint [Record No. 1] is DISMISSED WITHOUT

PREJUDICE.

      2.     This action is DISMISSED and STRICKEN from the Court’s docket.

      3.     This is a FINAL and APPEALABLE Judgment and there is no just

cause for delay.




                                        -1-
    Dated: December 10, 2018.




 




                                -2-
